DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 03/01/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (US 7, 084,500 B2). 

 	Pertaining to claim 1, Swanson et al. discloses A method of forming a device comprising: providing a printed circuit board (PCB) (where die 12 is coupled to a printed circuit board) having a land surface (land surface of the circuit board, see figs. 1-4); providing a package having a mounting surface (where bump 16 is disposed and a die side surface opposite the mounting surface); and electrically joining the mounting surface of the package to the land surface of the PCB (see fig. 1) with a first plurality of 

 	Pertaining to claim 2, Swanson et al. discloses wherein the first average diameter is at least 10% greater than the second average diameter (see col. 4, lines 56-57).  

 	Pertaining to claim 4, Swanson et al. discloses wherein the mounting surface of the package (24) is rectangular having four corner areas (see fig. 1) and wherein the first plurality of solder balls (16. 18 and 22) are disposed within the corner areas (see fig. 1). 
 
 	Pertaining to claim 5, Swanson et al. discloses wherein the mounting surface of the package (24) is rectangular (see fig. 1) having a periphery and wherein the first plurality of solder balls (16) are disposed within the periphery (see fig. 1).

 	Pertaining to claim 6, Swanson et al. discloses wherein the package comprises a package substrate (24) and a die mounted (12) to the package substrate (24), wherein the die (24) has a die area (see fig. 1), wherein the mounting surface of the die package has a die shadow area aligned with the die area, and wherein the first plurality of solder balls (16, 18 and 22) are disposed within the die shadow area (see figs. 1-6 and column 4, lines 30-34).

 	Pertaining to claim 7, Swanson et al. discloses A method of forming a semiconductor device (10) comprising: providing a printed circuit board (PCB) (where die 12 is coupled) having a land surface (see fig. 1) ; providing a package having a mounting surface (where bump 16 is disposed and die side surface opposite the mounting surface), wherein at least one recess (where the plurality of recessed holes) is formed in at least one of the land surface or the mounting surface; and electrically joining the mounting surface of the package to the land surface of the PCB with a first plurality of solder balls having a first average diameter (see col. 4, lines 56-57) and a second plurality of solder balls having a second average diameter wherein the first average diameter is larger than the second average diameter (see col. 4, lines 56-57) and wherein the first plurality of solder balls (16, 18 and 22) are disposed in the recess (where the plurality of recessed holes) .  

 	Pertaining to claim 8, Swanson et al. discloses wherein the recess (where the plurality of recessed holes) is formed in the land surface of the PCB (where die 12 is coupled to a printed circuit board).  

 	Pertaining to claim 9, Swanson et al. discloses wherein the recess (where the plurality of recessed holes) is formed in the mounting surface of the package (24).  

 	Pertaining to claim 10, Swanson et al. discloses wherein the recess (where component 12 is disposed) is formed in the land surface of the PCB (24) and a second 

 	Pertaining to claim 11, Swanson et al. discloses further comprising wherein the first average diameter is at least 10% larger than the second average diameter (see col. 4, lines 56-57).  


Allowable Subject Matter

Claims 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the specific limitations of " wherein at least one of the first plurality of solder balls carry input/output CMOS between the PCB and the package," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. 

6. 	 Claims 12-20 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter: a first plurality of solder balls having a first average diameter electrically joining the mounting surface of the package to the land surface of the PCB within the high stress region, and a second plurality of solder balls having a second average diameter .  

 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hitoshi et al. JP 2004147221 and JP 4094074 B2.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848